Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 12/01/2020, in which claims 25, 29, 33 are amended, claims 26-27, 30-31, and 34-35 are canceled, and claims 37-45 are added. Claims 25, 28-29, 32-33, 36-45 are currently pending.
Response to Arguments
Applicant’s arguments dated 12/01/2020 have been fully considered, but they are not deemed to be persuasive.
As to claims 25, 29, and 33, applicants submit the following argument.
“The Examiner alleged that "[a] skilled artisan would understand that the reflection region 716 is an elongated area and may, therefore, be understood to be a 'system notification bar"' (Office Action, p. 30). Applicant disagrees with this unsupportedApplication No.: 16/743,692 allegation. Moreover, Chaudhri discloses "the stack item 1004 can automatically appear when the system ... receives a notification," but does not teach or suggest "displaying a notification message sent for the first application, in the system notification bar of the terminal, when the notification message is received; and displaying the icon of the first application at a position for displaying the notification message," as recited in claim 25 (emphasis added). In fact, none of the cited references, or any combination thereof, teaches or suggests the above elements of amended claim 25.”Attorney Docket No. 13269.0021-01000 

The examiner respectfully disagrees. Chaudhri discloses the system will display a stack item 1004 (icon of first application) when a notification event (notification message) is received, as shown in Fig 10 [See ¶-125]. Additionally, the stack item 1004 (icon of first application) is displayed in a "reflection region" 716 (notification bar), also seen in figure 7 [See ¶-102]. A skilled artisan would understand that the reflection system notification bar". The broadest reasonable interpretation of a “system notification bar” does not preclude the area from displaying other items, nor does it require a specific shape other than being a “bar” which is generally longer than it is wide. Thus, since the reflection region 716 (notification bar) includes notification events [See ¶-125], and is shown to be longer than it is wide [See Fig 7], the limitation is taught. Further, it is shown that the online buddies chat via an application (first application) window 1659 and 1658 as shown in Fig 16C [See ¶-172]. Thus a skilled artisan would understand that the chat application would receive the notification (“a notification message sent for the first application”) in order for the application to maintain the status of online buddies, e.g. “Julia” and “Page”, shown in Fig 16C. Additionally, the stack item 1004 would belong to the chat application (“displaying the icon of the first application…”) since the application controls chatting and a skilled artisan would recognize that the notification is not a system function, or file but for online chat buddies which is common to chat applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 28-29, 32-33, 36-37, 40, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10599288 B2, in view of Jing et al (CN 105224322 A thereafter "Jing"), in view of Chaudhri et al (US 20080307364 A1 thereafter “Chaudhri”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, or implementing a system, product, or medium having a computer program for performing the method steps.
Current Application
Patent no. US 10599288 B2
25.    (New) A method for displaying an application interface on a terminal, comprising:
 
determining a first application of an application group, the first application being a mirror application of the application group;
 
acquiring an original icon of the first application;
 
performing at least one of adding an identifier of the application group at a specific position on the original icon or modifying the original icon, to obtain an icon of the first application, wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and
 
displaying application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and 
 
a system notification bar, a taskbar, and a display area containing an icon of any application of the application group, 

wherein displaying the application indication information in the specific area in the interface of the terminal comprises: -2-Application No.: 16/743,692 Attorney Docket No. 13269.0021-01000displaying a notification message sent for the first application, in the system notification bar of the terminal, when the notification message is received; and displaying the icon of the first application at a position for displaying the notification message.
A method for displaying an application interface on a terminal, comprising:
determining a first application of an application group, the application group including multiple identical applications installed on the terminal, and the first application being a most recently used application of the multiple identical applications; and 
displaying application indication information in a specific area in an interface of the terminal, for indicating the first application,
wherein the application indication information comprises an identifier or an icon of the application group, the identifier or the icon of the application group being configured to indicate that the first application is one of the multiple identical applications in the application group, and
before the displaying application indication information in the specific area in the interface of the terminal, the method further comprises: 
acquiring an original icon of the first application; and 
adding the identifier of the application group at a specific position of the original icon to obtain an icon of the first application so as to distinguish the first application from at least one other application of the application group,
wherein the multiple identical applications in the application group have identical original icons.
 
5. The method according to claim 1, wherein the first application is a mirror application of the application group.
 
2. The method according to claim 1, wherein displaying the application indication information in the specific area in the interface of the terminal comprises:
determining whether the first application is running in a foreground of the terminal; and
displaying the application indication information in a system status bar of the terminal when the first application is running in the foreground of the terminal.

3. The method according to claim 1, wherein displaying the application indication information in the specific area in the interface of the terminal comprises:
displaying a notification message sent to the first application, in a system notification bar of the terminal, when the notification message is received; and
displaying the icon of the first application at a position for displaying the notification message, the icon of the first application indicating that the first application is one of the multiple identical applications in the application group.


 
setting the icon of the first application in the taskbar of the terminal to indicate that the first application is one of multiple identical applications 

 
setting the icon of the first application in a taskbar of the terminal to indicate that the first application is one of the multiple identical applications in the application group, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status.

 
determine a first application of an application group, the first application being a mirror application of the application group;
 
acquire an original icon of the first application;
 
performing at least one of adding an identifier of the application group at a specific position on the original icon or modifying the original icon, to obtain an icon of the first application, wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and
 
display application indication information in a specific area in an interface of the device, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and the specific area comprises one or more of a system status bar, a system notification bar, a taskbar, and a display area containing an icon of any application of the application group, 

wherein in displaying the application indication information in the specific area in the interface of the device, the processor is further configured to: display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application at a position for displaying the notification message.
 
6. A device for displaying an application interface, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
determine a first application of an application group, the application group including multiple identical applications installed on the device, and the first application being a most recently used application of the multiple identical applications; and
 
display application indication information in a specific area in an interface of the device, for indicating the first application,
wherein the application indication information comprises an identifier or an icon of the application group, the identifier or the icon of the application group being configured to indicate that the first application is one of the multiple identical applications in the application group, and
before displaying application indication information in the specific area in the interface of the terminal, the processor is further configured to:
acquire an original icon of the first application; and
add the identifier of the application group at a specific position of the original icon to obtain an icon of the first application so as to distinguish the first application from at least one other application of the application group,
wherein the multiple identical applications in the application group have identical original icons.
 
10. The device according to claim 6, wherein the first application is a mirror application of the application group.
 

determine whether the first application is running in a foreground of the device; and
 
display the application indication information in a system status bar of the device when the first application is running in the foreground.

8. The device according to claim 6, wherein the processor is further configured to:
display a notification message sent to the first application, in a system notification bar of the device, when the notification message is received; and
display the icon of the first application at a position for displaying the notification message, the icon of the first application indicating that the first application is one of the multiple identical applications in the application group.
 

9. The device according to claim 6, wherein the processor is further configured to:
set the icon of the first application in a taskbar of the device to indicate that the first application is one of the multiple identical applications in the application group, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status.
33.    (New) A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to perform a method for displaying an application interface, the method comprising:
 
determining a first application of an application group, the first application being a mirror application of the application group;
 
acquiring an original icon of the first application;
 
performing at least one of adding an identifier of the application group at a specific position on the original icon or modifying the original icon, to wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and
 
displaying application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and 
 
the specific area comprises one or more of a system status bar, a system notification bar, a taskbar, and a display area containing an icon of any application of the application group, 

wherein displaying the application indication information in the specific area in the interface of the terminal comprises: displaying a notification message sent for the first application, in the system notification bar of the terminal, when the notification message is received; and displaying the icon of the first application at a position for displaying the notification message.

a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
determine a first application of an application group, the application group including multiple identical applications installed on the device, and the first application being a most recently used application of the multiple identical applications; and
 
display application indication information in a specific area in an interface of the device, for indicating the first application,
wherein the application indication information comprises an identifier or an icon of the application group, the identifier or the icon of the application group being configured to indicate that the first application is one of the multiple identical applications in the application group, and
before displaying application indication information in the specific area in the interface of the terminal, the processor is further configured to:
acquire an original icon of the first application; and
add the identifier of the application group at a specific position of the original icon to obtain an icon of the first application so as to distinguish the first application from at least one other application of the application group,
wherein the multiple identical applications in the application group have identical original icons.
 
10. The device according to claim 6, wherein the first application is a mirror application of the application group.
 
7. The device according to claim 6, wherein the processor is further configured to:
determine whether the first application is running in a foreground of the device; and
 
display the application indication information in a system status bar of the device when the first application is running in the foreground.

8. The device according to claim 6, wherein the processor is further configured to:
display a notification message sent to the first application, in a system notification bar of the device, when the notification message is received; and
display the icon of the first application at a position for displaying the notification message, the icon of the first application indicating that the first application is one of the multiple identical applications in the application group.

 
setting the icon of the first application in the taskbar of the terminal to indicate that the first application is one of multiple identical applications in the application group, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status.
9. The device according to claim 6, wherein the processor is further configured to:
set the icon of the first application in a taskbar of the device to indicate that the first application is one of the multiple identical applications in the application group, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status.
37. (New) The method according to claim 25, wherein applications in the application group have identical original icons.
1. A method for displaying an application interface on a terminal, comprising:
…
wherein the multiple identical applications in the application group have identical original icons.


40. (New) The device according to claim 29, wherein applications in the application group have identical original icons.
6. A device for displaying an application interface, comprising:
…
wherein the multiple identical applications in the application group have identical original icons.
43. (New) The non-transitory computer-readable storage medium according to claim 33, wherein applications in the application group have identical original icons.
6. A device for displaying an application interface, comprising:
…
wherein the multiple identical applications in the application group have identical original icons.


As to claim 25, patent no. US 10599288 B2 does not explicitly recite "…or modifying the original icon".
However, this is an obvious broadening of the recitation of "adding the identifier of the application group at a specific position of the original icon to obtain an icon of the first application".

Motivation to do so would be to broaden the scope of the claim.
However, patent no. US 10599288 B2 does not teach "wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and …for indicating the mirror application of the application group, …a system notification bar, a taskbar, and a display area containing an icon of any application of the application group."
On the other hand, Jing does teach "wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and …for indicating the mirror application of the application group, …a display area containing an icon of any application of the application group."
Jing discloses a user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The source application and the avatar/cloned application each have a unique PID/InstandID (identifier) [See Ln 111-117]. Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area/"display area containing an icon of any application of the application") [See ¶-99-100, and 161-188].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified patent no. US 10599288 B2 to incorporate the teachings of Jing's avatar icon display.

However, patent no. US 10599288 B2, and Jing do not teach "…a system notification bar, a taskbar".
On the other hand, Chaudhri does teach "…a system notification bar, a taskbar".
Chaudhri discloses the system will display a stack item 1004 (icon of first application) when a notification event (notification message) is received, as shown in Fig 10 [See ¶-125]. Additionally, the stack item 1004 (icon of first application) is displayed in a "reflection region" 716 (notification bar), also seen in figure 7 [See ¶-102]. A skilled artisan would understand that the reflection region 716 is an elongated area and may, therefore, be understood to be a "system notification bar". Visualization object receptacle 300 (task bar) may show that a particular visualization object 308 (icon of first application) is currently running [See ¶-81].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Chaudhri's notification interface.
Motivation to do so would be to alert the user of another user logging onto a network, and other notification events, as taught by Chaudhri [See ¶-125]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chaudhri's contextual control would have predictably resulted 
As to claim 29, patent no. US 10599288 B2 does not explicitly recite "…or modifying the original icon".
However, this is an obvious broadening of the recitation of "adding the identifier of the application group at a specific position of the original icon to obtain an icon of the first application".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified patent no. US 10599288 B2' claim 1 to incorporate the recitation of modifying the original icon.
Motivation to do so would be to broaden the scope of the claim.
However, patent no. US 10599288 B2 does not teach "wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and …for indicating the mirror application of the application group, …a system notification bar, a taskbar, and a display area containing an icon of any application of the application group."
On the other hand, Jing does teach "wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and …for indicating the mirror application of the application group, …a display area containing an icon of any application of the application group."
Jing discloses a user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The source application and the avatar/cloned application each display area containing an icon of any application of the application") [See ¶-99-100, and 161-188].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified patent no. US 10599288 B2 to incorporate the teachings of Jing's avatar icon display.
Motivation to do so would be to overcome the drawbacks of the prior art which provided poor stability, complicated operation, and poor experiences to users, as taught by Jing [See Ln 24-26].
However, patent no. US 10599288 B2, and Jing do not teach "…a system notification bar, a taskbar".
On the other hand, Chaudhri does teach "…a system notification bar, a taskbar".
Chaudhri discloses the system will display a stack item 1004 (icon of first application) when a notification event (notification message) is received, as shown in Fig 10 [See ¶-125]. Additionally, the stack item 1004 (icon of first application) is displayed in a "reflection region" 716 (notification bar), also seen in figure 7 [See ¶-102]. A skilled artisan would understand that the reflection region 716 is an elongated area and may, therefore, be understood to be a "system notification bar". Visualization object receptacle 300 (task bar) may show that a particular visualization object 308 (icon of first application) is currently running [See ¶-81].

Motivation to do so would be to alert the user of another user logging onto a network, and other notification events, as taught by Chaudhri [See ¶-125]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chaudhri's contextual control would have predictably resulted in optimizing screen real estate, while still informing the user of relevant application information.
As to claim 33, patent no. US 10599288 B2 does not explicitly recite "…or modifying the original icon".
However, this is an obvious broadening of the recitation of "adding the identifier of the application group at a specific position of the original icon to obtain an icon of the first application".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified patent no. US 10599288 B2' claim 1 to incorporate the recitation of modifying the original icon.
Motivation to do so would be to broaden the scope of the claim.
However, patent no. US 10599288 B2 does not teach "wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and …for indicating the mirror 
On the other hand, Jing does teach "wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and …for indicating the mirror application of the application group, …a display area containing an icon of any application of the application group."
Jing discloses a user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The source application and the avatar/cloned application each have a unique PID/InstandID (identifier) [See Ln 111-117]. Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area/"display area containing an icon of any application of the application") [See ¶-99-100, and 161-188].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified patent no. US 10599288 B2 to incorporate the teachings of Jing's avatar icon display.
Motivation to do so would be to overcome the drawbacks of the prior art which provided poor stability, complicated operation, and poor experiences to users, as taught by Jing [See Ln 24-26].
However, patent no. US 10599288 B2, and Jing do not teach "…a system notification bar, a taskbar".
On the other hand, Chaudhri does teach "…a system notification bar, a taskbar".
system notification bar". Visualization object receptacle 300 (task bar) may show that a particular visualization object 308 (icon of first application) is currently running [See ¶-81].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Chaudhri's notification interface.
Motivation to do so would be to alert the user of another user logging onto a network, and other notification events, as taught by Chaudhri [See ¶-125]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chaudhri's contextual control would have predictably resulted in optimizing screen real estate, while still informing the user of relevant application information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29, 33, 37, 39, 40, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al (CN 105224322 A  thereafter "Jing"), in view of Chaudhri et al (US 20080307364 A1 thereafter “Chaudhri”).
 [Examiner's note: The limitations "performing at least one of … or…", and "the specific area comprises one or more of…and…" denote a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the lists to be taught. Thus the teaching of "modifying the original icon", and "display area containing an icon of any application of the application group" teaches the entire limitations]
As to claim 25, Jing discloses a method for displaying an application interface on a terminal, comprising: determining a first application of an application group, the first application being a mirror application of the application group; [A user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The system determines the avatar application (first application) during the process of marking and identifying the icon [See Ln 105-110]. A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified 
acquiring an original icon of the first application; performing at least one of adding an identifier of the application group at a specific position on the original icon or modifying the original icon, to obtain an icon of the first application, [The icon of the selected source application (original icon) is modified for the avatar application, and the avatar application's unique PID/InstandID is added to the icon (modifying the original icon) to generate the avatar application icon [See Ln 105-117]]
wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and [The source application and the avatar/cloned application each have a unique PID/InstandID (identifier) [See Ln 111-117]]
displaying application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and [Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area) [See ¶-99-100, and 161-188]]
the specific area comprises one or more of a system status bar, a system notification bar, a taskbar, and a display area containing an icon of any application of the application group, …  [As discussed above, the avatar application icon (icon of the application group) may be shown near the source application icon ("display area containing an icon of any application of the application") [See ¶-99-100, and 161-188]].

On the other hand, Chaudhri does teach " wherein displaying the application indication information in the specific area in the interface of the terminal comprises: displaying a notification message sent for the first application, in the system notification bar of the terminal, when the notification message is received; and displaying the icon of the first application at a position for displaying the notification message.”
Chaudhri discloses the system will display a stack item 1004 (icon of first application) when a notification event (notification message) is received, as shown in Fig 10 [See ¶-125]. Additionally, the stack item 1004 (icon of first application) is displayed in a "reflection region" 716 (notification bar), also seen in figure 7 [See ¶-102]. A skilled artisan would understand that the reflection region 716 is an elongated area and may, therefore, be understood to be a "system notification bar". The broadest reasonable interpretation of a “system notification bar” does not preclude the area from displaying other items, nor does it require a specific shape other than being a “bar” which is generally longer than it is wide. Thus, since the reflection region 716 (notification bar) includes notification events [See ¶-125], and is shown to be longer than it is wide [See Fig 7], the limitation is taught. Further, it is shown that the online buddies chat via an application (first application) window 1659 and 1658 as shown in Fig 16C [See ¶-172]. Thus a skilled artisan would understand that the chat application a notification message sent for the first application”) in order for the application to maintain the status of online buddies, e.g. “Julia” and “Page”, shown in Fig 16C. Additionally, the stack item 1004 would belong to the chat application (“displaying the icon of the first application…”) since the application controls chatting and a skilled artisan would recognize that the notification is not a system function, or file but for online chat buddies which is common to chat applications.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Chaudhri's notification interface.
Motivation to do so would be to alert the user of another user logging onto a network, and other notification events, as taught by Chaudhri [See ¶-125]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chaudhri's contextual control would have predictably resulted in optimizing screen real estate, while still informing the user of relevant application information.
 [Examiner's note: The limitations "perform at least one of … or…", and "the specific area comprises one or more of…and…" denote a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the lists to be taught. Thus the teaching of "modifying the original icon", and "display area containing an icon of any application of the application group" teaches the entire limitations]
As to claim 29, Jing discloses a device for displaying an application interface, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: [A device (e.g. smartphone, tablet) may perform the steps outlined below [See Ln 346-347]. The device may include a storage medium (memory) for executing the instructions [See Ln 351-356]. A skilled artisan would understand that a smart phone, or tablet (device) would include a processor]
determine a first application of an application group, the first application being a mirror application of the application group; [A user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The system determines the avatar application (first application) during the process of marking and identifying the icon [See Ln 105-110]. A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], the applications are part of a group (application group)]
acquire an original icon of the first application; perform at least one of adding an identifier of the application group at a specific position on the original icon or modifying the original icon, to obtain an icon of the first application, [The icon of the selected source application (original icon) is modified for the avatar application, and the avatar application's unique PID/InstandID is added to the icon (modifying the original icon) to generate the avatar application icon [See Ln 105-117]]

display application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the application indication information comprises at least one of the identifier or an icon of the application group, and [Figs 5 and 6 show that the avatar application icon (icon of the application group) may be shown near the source application icon (specific area) [See ¶-99-100, and 161-188]]
the specific area comprises one or more of a system status bar, a system notification bar, a taskbar, and a display area containing an icon of any application of the application group, wherein in displaying the application indication information in the specific area in the interface of the device, … [As discussed above, the avatar application icon (icon of the application group) may be shown near the source application icon ("display area containing an icon of any application of the application") [See ¶-99-100, and 161-188]].
However, Jing does not teach “the processor is further configured to: display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application at a position for displaying the notification message.”
On the other hand, Chaudhri does teach "the processor is further configured to: display a notification message sent for the first application, in the system notification bar 
Chaudhri discloses the system will display a stack item 1004 (icon of first application) when a notification event (notification message) is received, as shown in Fig 10 [See ¶-125]. Additionally, the stack item 1004 (icon of first application) is displayed in a "reflection region" 716 (notification bar), also seen in figure 7 [See ¶-102]. A skilled artisan would understand that the reflection region 716 is an elongated area and may, therefore, be understood to be a "system notification bar". The broadest reasonable interpretation of a “system notification bar” does not preclude the area from displaying other items, nor does it require a specific shape other than being a “bar” which is generally longer than it is wide. Thus, since the reflection region 716 (notification bar) includes notification events [See ¶-125], and is shown to be longer than it is wide [See Fig 7], the limitation is taught. Further, it is shown that the online buddies chat via an application (first application) window 1659 and 1658 as shown in Fig 16C [See ¶-172]. Thus a skilled artisan would understand that the chat application would receive the notification (“a notification message sent for the first application”) in order for the application to maintain the status of online buddies, e.g. “Julia” and “Page”, shown in Fig 16C. Additionally, the stack item 1004 would belong to the chat application (“displaying the icon of the first application…”) since the application controls chatting and a skilled artisan would recognize that the notification is not a system function, or file but for online chat buddies which is common to chat applications.

Motivation to do so would be to alert the user of another user logging onto a network, and other notification events, as taught by Chaudhri [See ¶-125]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chaudhri's contextual control would have predictably resulted in optimizing screen real estate, while still informing the user of relevant application information.
[Examiner's note: The limitations "performing at least one of … or…", and "the specific area comprises one or more of…and…" denote a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the lists to be taught. Thus the teaching of "modifying the original icon", and "display area containing an icon of any application of the application group" teaches the entire limitations]
As to claim 33, Jing discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to perform a method for displaying an application interface, the method comprising: [A device (e.g. smartphone, tablet) may perform the steps outlined below [See Ln 346-347]. The device may include a storage medium (non-transitory computer-readable storage medium) for executing the instructions [See Ln 
determining a first application of an application group, the first application being a mirror application of the application group; [A user may select an application to generate an avatar application from [See Ln 75-Ln 98]. The system determines the avatar application (first application) during the process of marking and identifying the icon [See Ln 105-110]. A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], the applications are part of a group  (application group)]
acquiring an original icon of the first application; performing at least one of adding an identifier of the application group at a specific position on the original icon or modifying the original icon, to obtain an icon of the first application, [The icon of the selected source application (original icon) is modified for the avatar application, and the avatar application's unique PID/InstandID is added to the icon (modifying the original icon) to generate the avatar application icon [See Ln 105-117]]
wherein each application of the application group corresponds to an identifier, the applications of the application group are distinguished based on the identifiers; and [The source application and the avatar/cloned application each have a unique PID/InstandID (identifier) [See Ln 111-117]]
displaying application indication information in a specific area in an interface of the terminal, for indicating the mirror application of the application group, wherein the 
the specific area comprises one or more of a system status bar, a system notification bar, a taskbar, and a display area containing an icon of any application of the application group, … [As discussed above, the avatar application icon (icon of the application group) may be shown near the source application icon ("display area containing an icon of any application of the application") [See ¶-99-100, and 161-188]].
However, Jing does not teach “display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application at a position for displaying the notification message.”
On the other hand, Chaudhri does teach "display a notification message sent for the first application, in the system notification bar of the device, when the notification message is received; and display the icon of the first application at a position for displaying the notification message.”
Chaudhri discloses the system will display a stack item 1004 (icon of first application) when a notification event (notification message) is received, as shown in Fig 10 [See ¶-125]. Additionally, the stack item 1004 (icon of first application) is displayed in a "reflection region" 716 (notification bar), also seen in figure 7 [See ¶-102]. A skilled artisan would understand that the reflection region 716 is an elongated area and may, therefore, be understood to be a "system notification bar". The broadest system notification bar” does not preclude the area from displaying other items, nor does it require a specific shape other than being a “bar” which is generally longer than it is wide. Thus, since the reflection region 716 (notification bar) includes notification events [See ¶-125], and is shown to be longer than it is wide [See Fig 7], the limitation is taught. Further, it is shown that the online buddies chat via an application (first application) window 1659 and 1658 as shown in Fig 16C [See ¶-172]. Thus a skilled artisan would understand that the chat application would receive the notification (“a notification message sent for the first application”) in order for the application to maintain the status of online buddies, e.g. “Julia” and “Page”, shown in Fig 16C. Additionally, the stack item 1004 would belong to the chat application (“displaying the icon of the first application…”) since the application controls chatting and a skilled artisan would recognize that the notification is not a system function, or file but for online chat buddies which is common to chat applications.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface to incorporate the teachings of Chaudhri's notification interface.
Motivation to do so would be to alert the user of another user logging onto a network, and other notification events, as taught by Chaudhri [See ¶-125]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chaudhri's contextual control would have predictably resulted in optimizing screen real estate, while still informing the user of relevant application information.
As to claim 37, Jing, and Chaudhri disclose the method according to claim 25, wherein applications in the application group have identical original icons [Jing, Since the cloned application is an exact copy of the original icons before modifying the original icon of the cloned app copy [See Ln 87-91], a skilled artisan would understand that the original icons are identical. This is further shown in Fig 6 where a cloned app is created [See Ln 180-187]].
As to claim 39, Jing, and Chaudhri disclose the method according to claim 25, wherein the application group includes an original application and the mirror application corresponding to different application identifiers, respectively, … [Jing, the avatar application (mirror application) is cloned from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstantID [See Ln 105-117]].
Jing does not explicitly teach "wherein the mirror application is generated by: modifying the application identifier of the original application, and storing the modified application identifier of the original application in a system file of the terminal as the application identifier of the mirror application."
However, Jing does teach that the application is cloned [See Ln 75-91]. Further, a unique instance identifier is generated for the cloned/avatar application [See Ln 107-111]. The instance identifier is stored ("system file of the terminal") for the avatar application [See Ln 112-114]. The instance identifier must inherently be stored in a file of the system (system file) in order to be stored on the device. The broadest reasonable interpretation of "modifying the application identifier of the original application" does not preclude the application identifier from being replaced with a different application the application identifier of the original application") with the newly generated instance identifier. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's application cloning to incorporate the cloning of the instance identifier.
Motivation to do so would be to generate an exact copy before modifying the cloned application.
As to claim 40, Jing, and Chaudhri disclose the device according to claim 29, wherein applications in the application group have identical original icons [See Ln 87-91], a skilled artisan would understand that the original icons are identical. This is further shown in Fig 6 where a cloned app is created [See Ln 180-187]].
As to claim 42, Jing, and Chaudhri disclose the device according to claim 29, wherein the application group includes an original application and the mirror application corresponding to different application identifiers, respectively, … [Jing, the avatar application (mirror application) is cloned from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstantID [See Ln 105-117]].
Jing does not explicitly teach "wherein the processor is further configured to generate the mirror application by: modifying the application identifier of the original application, and storing the modified application identifier of the original application in a system file of the terminal as the application identifier of the mirror application."
system file of the terminal") for the avatar application [See Ln 112-114]. The instance identifier must inherently be stored in a file of the system (system file) in order to be stored on the device. The broadest reasonable interpretation of "modifying the application identifier of the original application" does not preclude the application identifier from being replaced with a different application identifier. It would have been obvious to copy the original instance identifier to the cloned application and then replace (modify) the original instance identifier ("the application identifier of the original application") with the newly generated instance identifier. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's application cloning to incorporate the cloning of the instance identifier.
Motivation to do so would be to generate an exact copy before modifying the cloned application.
As to claim 43, Jing, and Chaudhri disclose the non-transitory computer-readable storage medium according to claim 33, wherein applications in the application group have identical original icons [Jing, Since the cloned application is an exact copy of the original icons before modifying the original icon of the cloned app copy [See Ln 87-91], a skilled artisan would understand that the original icons are identical. This is further shown in Fig 6 where a cloned app is created [See Ln 180-187]].
As to claim 45, Jing, and Chaudhri disclose the non-transitory computer-readable storage medium according to claim 33, wherein the application group includes an original application and the mirror application corresponding to different application identifiers, respectively, … [Jing, the avatar application (mirror application) is cloned from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstantID [See Ln 105-117]].
Jing does not explicitly teach "wherein the method further comprises generating the mirror application by: modifying the application identifier of the original application, and storing the modified application identifier of the original application in a system file of the terminal as the application identifier of the mirror application."
However, Jing does teach that the application is cloned [See Ln 75-91]. Further, a unique instance identifier is generated for the cloned/avatar application [See Ln 107-111]. The instance identifier is stored ("system file of the terminal") for the avatar application [See Ln 112-114]. The instance identifier must inherently be stored in a file of the system (system file) in order to be stored on the device. The broadest reasonable interpretation of "modifying the application identifier of the original application" does not preclude the application identifier from being replaced with a different application identifier. It would have been obvious to copy the original instance identifier to the cloned application and then replace (modify) the original instance identifier ("the application identifier of the original application") with the newly generated instance identifier. 

Motivation to do so would be to generate an exact copy before modifying the cloned application.
Claims 28, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al (CN 105224322 A thereafter "Jing"), in view of Chaudhri et al (US 20080307364 A1 thereafter “Chaudhri”), in view of Balasubramanian (US 20080155455 A1).
As to claim 28, Jing, and Chaudhri disclose the method according to claim 25, wherein displaying the application indication information in the specific area in the interface of the terminal comprises: setting the icon of the first application … to indicate that the first application is one of multiple identical applications in the application group [Jing, A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], then the cloned application is part of a group of identical applications and their icons indicate as such].
However, Jing, and Chaudhri do not disclose "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
Balasubramanian discloses an interface wherein an in-focus application (running status) is determined, and its icon is displayed on a taskbar (icon of the first application) [See ¶-31]. The in-focus application is indicated by highlighting its button [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Chaudhri's notification interface to incorporate the teachings of Balasubramanian's in-focus app icon.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of in-focus app icons would have predictably resulted in providing an indication to the user of where user input will be directed.
As to claim 32, Jing, and Chaudhri disclose the device according to claim 29, wherein the processor is further configured to: set the icon of the first application… to indicate that the first application is one of multiple identical applications in the application group [Jing, A skilled artisan would understand that since the avatar application is cloned (i.e. identical copy) from the selected source application (original) [See Ln 87-91], and both the source and cloned application icons are modified with their unique PID/InstandID [See Ln 105-117], then the cloned application is part of a group of identical applications and their icons indicate as such].
in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
On the other hand, Balasubramanian does teach "set the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
Balasubramanian discloses an interface wherein an in-focus application (running status) is determined, and its icon is displayed on a taskbar (icon of the first application) [See ¶-31]. The in-focus application is indicated by highlighting its button [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Chaudhri's notification interface to incorporate the teachings of Balasubramanian's in-focus app icon.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of in-focus app icons would have predictably resulted in providing an indication to the user of where user input will be directed.
As to claim 36, Jing, and Chaudhri disclose the non-transitory computer-readable storage medium according to claim 33, wherein displaying the application indication information in the specific area in the interface of the terminal comprises: setting the icon of the first application … to indicate that the first application is one of 
However, Jing, and Chaudhri do not disclose "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
On the other hand, Balasubramanian does teach "setting the icon of the first application in the taskbar of the terminal …, at least one icon being contained in the taskbar and the at least one icon corresponding to an application currently in a running status." (Emphasis added.)
Balasubramanian discloses an interface wherein an in-focus application (running status) is determined, and its icon is displayed on a taskbar (icon of the first application) [See ¶-31]. The in-focus application is indicated by highlighting its button [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Chaudhri's notification interface to incorporate the teachings of Balasubramanian's in-focus app icon.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. .
Claims 38, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al (CN 105224322 A thereafter "Jing"), in view of Chaudhri et al (US 20080307364 A1 thereafter “Chaudhri”), in view of Rasmussen et al (US 9021386 B1 thereafter "Rasmussen").
As to claim 38, Jing, and Chaudhri do not disclose “wherein the notification message is sent by a server corresponding to the first application, or another terminal.”
On the other hand, Rasmussen does teach “wherein the notification message is sent by a server corresponding to the first application, or another terminal.”
Rasmussen discloses that the online status of users, including status changes (notification message), are collected by a status collector in a conversation server 130 (server) [See Col 17, Ln 45-55]. The status collector in the conversation server 130 sends the online status (notification message) of the user’s contacts [See Col 17, Ln 59-64]. The communication server 130 functions in communication with a conversation application 214 (first application), and other user clients (another terminal) [See Col 5, Ln 61-65, and Col 4, Ln 43-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Chaudhri's notification interface to incorporate the teachings of Rasmussen’s status server.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
As to claim 41, Jing, and Chaudhri do not disclose “wherein the notification message is sent by a server corresponding to the first application, or another terminal.”
On the other hand, Rasmussen does teach “wherein the notification message is sent by a server corresponding to the first application, or another terminal.”
Rasmussen discloses that the online status of users, including status changes (notification message), are collected by a status collector in a conversation server 130 (server) [See Col 17, Ln 45-55]. The status collector in the conversation server 130 sends the online status (notification message) of the user’s contacts [See Col 17, Ln 59-64]. The communication server 130 functions in communication with a conversation application 214 (first application), and other user clients (another terminal) [See Col 5, Ln 61-65, and Col 4, Ln 43-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Chaudhri's notification interface to incorporate the teachings of Rasmussen’s status server.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Rasmussen’s status server would have predictably resulted in a centralized system for maintaining and providing the status of users, thus relaying accurate status information to each user.
As to claim 44, Jing, and Chaudhri do not disclose “wherein the notification message is sent by a server corresponding to the first application, or another terminal.”
On the other hand, Rasmussen does teach “wherein the notification message is sent by a server corresponding to the first application, or another terminal.”
Rasmussen discloses that the online status of users, including status changes (notification message), are collected by a status collector in a conversation server 130 (server) [See Col 17, Ln 45-55]. The status collector in the conversation server 130 sends the online status (notification message) of the user’s contacts [See Col 17, Ln 59-64]. The communication server 130 functions in communication with a conversation application 214 (first application), and other user clients (another terminal) [See Col 5, Ln 61-65, and Col 4, Ln 43-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jing's cloned application interface, and Chaudhri's notification interface to incorporate the teachings of Rasmussen’s status server.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Rasmussen’s status server would have predictably resulted in a centralized system for maintaining and providing the status of users, thus relaying accurate status information to each user.


US 20150056974 A1 – Fig 4 shows that a notification message may be received with regard to an application (“sent for the first application”) [See ¶-114]. A notification symbol that represents an image of the application (“icon of the first application”) is displayed in the status bar (notification bar) of device 400 [See ¶-114]. The notification message text 442 (“for displaying the notification message”) may be displayed to the user [See ¶-116].
Which relates to the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

	/ROBERTO BORJA/
Examiner, Art Unit 2173